DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. US 2017/0293259 in view of Suzuki et al. US 2016/0180779.
Regarding claims 1 and 6, Ochiai et al. discloses in Fig. 2, a method/apparatus of a communication device at least comprising a phase-modulation spatial light modulator 120 and a control unit 101 configured to control an operation of the phase-modulation spatial light modulator, wherein the control unit is configured to cause, during one frame time interval, the phase-modulation spatial light modulator to operate with a first operation pattern and a second operation pattern (paragraphs 0064-0065, -110, 0112).
Ochiai does not specifically disclose wherein the first operation pattern includes, in a predetermined period within the one frame time interval, a first light transmittable interval during which first signal light can be produced, and a first pause interval during which the first signal light cannot be produced, wherein the second operation pattern includes, in the predetermined period, a second light transmittable interval during which second signal light can be produced, and a second pause interval during which the second signal light cannot be produced, wherein each of the first light transmittable interval and the second light transmittable interval is longer than a half of the predetermined period, and wherein the second pause interval is present within the first light transmittable interval whereas the first pause interval is present within the second light transmittable interval.
	Suzuki et al. discloses in a predetermined period within the one frame time interval, a first light transmittable interval during which first signal light can be produced, and a first pause interval during which the first signal light cannot be produced, wherein the second operation pattern includes, in the predetermined period, a second light transmittable interval during which second signal light can be produced, and a second pause interval during which the second signal light cannot be produced, wherein each of the first light transmittable interval and the second light transmittable interval is longer than a half of the predetermined period, and wherein the second pause interval is present within the first light transmittable interval whereas the first pause interval is present within the second light transmittable interval (Figs. 2-8, 12-14; paragraphs 0067-0076, 0226-0243).
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to include the teaching of Suzuki in the apparatus of Ochiai.
	One of ordinary skill in the art would have been motivated to do that in order to modulate the difference codes or patterns over the SLM in the predetermined period.
Regarding claims 2 and 7, Ochiai discloses wherein the phase-modulation spatial light modulator comprises a phase-modulation spatial light modulating element, wherein the phase-modulation spatial light modulating element comprises a first area configured to be operated with the first operation pattern and a second area configured to be operated with the second operation pattern (paragraphs 0118, 0121).
	Regarding claims 3 and 8, Ochiai discloses wherein the phase-modulation spatial light modulator comprises a first phase-modulation spatial light modulating element configured to be operated with the first operation pattern and a second phase-modulation spatial light modulating element configured to be operated with the second operation pattern (paragraphs 0118, 0121).
Regarding claims 4 and 9, Suzuki discloses wherein the control unit comprises a first control signal generation unit configured to generate a first control signal 130 for operating the phase-modulation spatial light modulator with the first operation pattern and a second control signal generation unit 170 configured to generate a second control signal for operating the phase-modulation spatial light modulator with the second operation pattern (Fig. 2; paragraphs 0067, 0071).
	Regarding claim 5, Ochiai further discloses a phase-modulation spatial light modulating element, comprising: a first area configured to operate with a first operation pattern during one frame time interval and a second area configured to operate with a second operation pattern during one frame time interval, wherein the first operation pattern includes, in a predetermined period within the one frame time interval, a first light transmittable interval during which first signal light can be produced, and a first pause interval during which the first signal light cannot be produced, wherein the second operation pattern includes, in the predetermined period, a second light transmittable interval during which second signal light can be produced, and a second pause interval during which the second signal light cannot be produced, wherein each of the first light transmittable interval and the second light transmittable interval is longer than a half of the predetermined period, wherein the second pause interval is present within the first light transmittable interval whereas the first pause interval is present within the second light transmittable interval (paragraphs 0116-0118, -121, 0123).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Clatanoff et al. U.S. Publication no. 2013/0222403.  Spatial and temporal pulse width modulation method for image display
b.	Betzig et al. U.S. Publication no. 2015/0362713.  Rapid adaptive optical microcopy over large multicellular volumes
c.	Yuste et al. U.S. Publication no. 2018/0373009.  System, method and computer accessible medium for multi-plane imaging of neural circuits

4.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
5/5/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637